Citation Nr: 0320046	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  96-41 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for Hepatitis C.  

3.  Entitlement to a rating in excess of 10 percent for 
atypical erythema multiforme prior to October 11, 2000.

4.  Entitlement to a rating in excess of 60 percent for 
atypical erythema multiforme subsequent to October 10, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1972 to June 1975 and from June 1980 to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The case was previously before the Board in May 2002, when it 
was additional development was conducted pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board is adjudicating the issue of entitlement to service 
connection to hypertension below.  However, the other issues 
on appeal require remand for additional development and 
adjudication by the agency of original jurisdiction.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran is service connected for atypical erythema 
multiforme which is treated with steroid medication.  

3.  The veteran is currently diagnosed with hypertensive 
vascular disease which requires medication to control.

4.  Medical evidence of record indicates that the veteran's 
hypertension is either induced, or aggravated, by the 
prolonged use of steroid medications.  


CONCLUSION OF LAW

Hypertension is proximately due to, or the result of, the 
medication used to treat the veteran's service connected a 
service-connected atypical erythema multiforme.  38 C.F.R. 
§ 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, there is no specific correspondence to the 
claimant which specifically meets the requirements of the 
VCAA.  However, with respect the issue of entitlement to 
service connection for hypertension, the Board is allowing 
the veteran's appeal and granting service connection.  
Accordingly, a remand or further development of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources with 
respect to this issue are not warranted.  Any "error" to 
the appellant resulting from this Board decision does not 
affect the merits of his claims or her substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2002). 

II.  Service Connection for Hypertension 

Generally service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  However, service connection may also be granted 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  

During the veteran's second period of active service, he 
developed symptoms of a skin disorder.  As a result of this 
the veteran is service connected for atypical erythema 
multiforme.  This is a systemic disorder with manifestations 
of severe skin symptoms.  The medical evidence of record 
indicates that the veteran requires fairly aggressive medical 
treatment of his skin symptoms including treatment with 
prescribed steroid medication.  

In April 2001 a VA examination of the veteran was conducted.  
The examining physician diagnosed the veteran with 
hypertensive vascular disease, hypertension.  The examination 
report reveals that the veteran's blood pressure was 142/82.  
The examination report also indicated that the veteran was on 
prescribed medication to control his hypertension.  The 
examining physician stated that the veteran was unemployable 
"because of the chronic nature of his various, especially 
dermatologic problems, the effects of prolonged use of 
steroids, possible steroid induced or aggravated diabetes 
mellitus and hypertension."  

The medical evidence of record shows that the veteran has a 
chronic systemic skin disorder which has been treated with 
prescribed steroid medications for a prolonged period of 
time.  The veteran also has hypertension which requires 
prescription medication to control.  There is a medical 
opinion of record which indicates that the veteran's 
hypertension has been either induced, or aggravated, by the 
prolonged use of steroid medications which are used to treat 
his service connected disability.  As such, the evidence of 
record supports a grant of service connection for 
hypertension.  


ORDER

Service connection for hypertensive vascular disease, 
hypertension, is granted.  


REMAND

The case was previously before the Board in May 2002 the 
Board undertook additional development of the evidence on the 
issue on appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development has been completed.  
However, the regulation which permitted development of 
evidence by the Board was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  Therefore, this case must be returned to 
the RO for initial consideration of the additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  The veteran should be accorded the 
appropriate VA examination for hepatitis / 
liver disorders.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested, if 
possible, to offer an opinion as to the 
etiology of the veteran's hepatitis C.  
Specifically, the examining physician is 
requested to review the medical evidence 
of record with specific attention the 
veteran's service medical records from his 
period of Navy service in the 1980s and 
the records showing diagnosis and 
treatment for hepatitis C.  The Board 
specifically notes that a July 1982 Report 
of Medical Board contained in the 
veteran's service medical records 
indicates that the veteran had abnormal 
liver function test results during 
service.  

?	In view of the veteran's subsequent 
diagnosis with hepatitis C, is it 
likely, at least as likely as not, or 
unlikely that the veteran's abnormal 
liver function tests during service 
indications that he suffered with 
hepatitis C at that time even though 
laboratory test results to identify 
hepatitis C did not yet exist?  "At 
least as likely as not" does mean 
that something is medically possible, 
but rather is a determination that, 
based on the evidence of record and 
medical expertise, the evidence is so 
evenly divided that it is just as 
medically sound to find that the 
veteran had hepatitis C during 
service as it is to find that he did 
not.

?	Is it likely, unlikely, or at least 
as likely as not that hepatitis C is 
the cause of the veteran's atypical 
erythema multiforme?

?	Is it likely, unlikely, or at least 
as likely as not that the veteran's 
atypical erythema multiforme is the 
cause of his hepatitis C?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran and his 
representative a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to all issues listed 
on the front page of this remand order, 
with the exception of entitlement to 
service connection for hypertension, and 
inform him of the time within which he 
should respond, unless he informs the RO 
that he has no additional evidence to 
submit or waives the required time 
period.  

3.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  

4.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since the March 2001 
Supplemental Statement of the Case 
(SSOC).  This evidence has not yet been 
reviewed by the RO.  If the claims are 
denied, the RO should issue a new 
Supplemental Statement of the Case and 
give the veteran an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the March 
2001 SSOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



